DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This Office Action is in response to the amendment filed 10/20/2020.
Claims 1-13, 15, 17-25 and 27-28 are pending in this application.
Claims 14, 16 and 26 have been canceled.
Claims 1, 2, 5, 9, 10, 17, 18, 21 and 27 are currently amended.
Claims 1, 9 and 17 are independent claims.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 10/16/2020 and 12/29/2020 are acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 9, 11, 13, 17, 19, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara et al. (2002/0068600 A1) (hereinafter Chihara) in view of Mottes et al. (US 2013/0095814 A1; PCT/US11/49286 filed on Aug. 26, 2011) (hereinafter Mottes) and further in view of Lee et al. (US 2011/0275391 A1) (hereinafter Lee).

As per claim 1, Chihara discloses (Currently Amended) An apparatus comprising: a wearable computing device comprising one or more processors and a memory; wherein the memory is coupled to the processors and comprises instructions executable by the processors (e.g. Chihara; [Fig. 1] [Fig. 2] [Fig. 3] [0050-0051] discloses wrist watch-type information apparatus [wearable computing device] having memory (57) coupled with watch , the processors being operable when executing the instructions to: receive a request to interact with a first application that is not being displayed on a display of the wearable computing device (e.g. Chihara; [Fig. 3] [Fig. 15] [0129-0130] [0132] discloses user of wrist-watch interacting with desired applications such as videophone application and browser application that displays news.  It is understood that user has to initiate these applications to interact with them and the desired application is not displayed on a display of the wrist-watch until user initiates the request to start the desired application.  [0008] discloses how user of the wearable device can interact with videophone communication application.  [0028] [0051] discloses the wrist watch displays the present time when the image or the information obtained by data communication is not displayed on the display unit.  Thus, it is clear that when user does not request image or the information [interaction with any application], the display of the wrist-watch does not display any applications such as videophone application of figure 3 or browser application of figure 15.  This strongly implies that user of the wrist watch must make a request to interact with desired application before the desired application is displayed on the display of the wrist watch.  [0051] discloses user can request to perform various operations on the wrist watch via speech, operating switches or the display of the wrist-watch.  [0055-0066] [0108] [0117] [0121] [0123] further discloses how user can interact with various desired applications using the wrist-watch.).  
Furthermore, Chihara discloses delegate a task of the second application to a local computing device, wherein delegating the task to be processed by the local computing device comprises displaying on a display of the local computing device a graphical user interface associated with the second application (e.g. Chihara; [0064] the wrist watch-type information apparatus [wearable computing device] requests the mobile telephone device [local computing device] to download the electronic mail and transfer it to the wrist watch-type apparatus.  [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  Thus, the wrist watch having only short distance communication capability relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] [Fig. 15] discloses the watch CPU [wearable computing device] transmits [delegates] the access instruction to the mobile telephone device [computing device].  It is implied that the instruction to access WWW server is delegated to the mobile telephone device from the wrist watch because the wrist watch only offers short distance communication.  Chihara also discloses displaying the webpage information received from the WWW server on the LCD 24 of the mobile telephone device, indicating displaying a GUI associated with the second application.  The same information is also displayed on the LCD 44 of the writ watch-type information apparatus. Thus, Chihara discloses delegating the task of application from wrist watch to the mobile phone [local computing device] and displaying the task processing of delegated application on the display of the mobile device and on the display of the wrist-watch type device.).
Chihara implies determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device (e.g. Chihara; [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  Thus, the wrist watch having only short distance communication capability relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] [Fig. 15] discloses the watch CPU [wearable computing device] implied that the instruction to access WWW server is delegated to the mobile telephone device from the wrist watch because the wrist watch only offers short distance communication.  Thus, Chihara implies determining whether to delegate a task of an application to a mobile phone based on a given short distance communication capability of the wrist watch, and delegating the task of the application from wrist watch to the mobile phone [local computing device].).  Chihara also implies a second application is running on the wearable computing device; and execute the first application at the wearable computing device (e.g. Chihara; [0028] [0051] discloses wearable device has the function [running a second application] as a wrist watch and displays the present time when the image or the data communication information is not displayed on the display unit until user tries to interact with any user desired application such as videophone application (see Fig. 3) or web-browser application illustrated in Fig. 15.  [Figs. 3 and 15] discloses executing videophone application and web-browser application [first application].  Thus, Chihara discloses running function/application that displays present time and then executing videophone/web-browser application based on user interaction with the wrist-watch.).  
As discussed above Chihara implies receiving a request to interact with first application [such as videophone/browser application of Figs. 3 and 15] from a user of the wrist-watch when the user issues instructions from the wrist-watch to make videophone call or to access WWW server.  It is understood that before user makes the request to initiate videophone/browser application [first application], the second application is being displayed [e.g. application displaying present time] and the videophone/browser application is not being displayed prior to the request.  Chihara also implies determining to delegate a task of an application from wrist-watch to mobile terminal device and delegating the task of an application to a local computing 
Chihara does not expressly disclose in response to the request, determine whether a second application is running on the wearable computing device; in response to a determination that the second application is running on the wearable computing device, determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device, wherein delegating the task to be processed by the local computing device comprises displaying on a display of the local computing device a graphical user interface associated with the second application while a graphical user interface associated with the first application is displayed on the wearable computing device.
However, Mottes discloses receive a request to interact with a first application that is not being displayed on a display of the wearable computing device (e.g. Mottes; [Fig. 3] [0030] discloses user requests to interact with an application when user selects one of the three application.  [0033] discloses user can bring up menu to select/switch [interact] an application.  [Fig. 3] discloses user selects App2 [first application] from the menu to interact with App2 and then App2 is displayed on the mobile phone.  Thus, user requests to interact with App2 that is not being displayed.); in response to the request, determine whether a second application is running on the wearable computing device; in response to a determination that the second application is running on the wearable computing device, determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device, and execute the first application at the wearable computing device (e.g. Mottes; [0034] discloses one or more applications [second application] currently executed on the mobile phone can be moved to the CMI application server.  It is implied that in order to move the one or more applications to the CMI application server, Mottes must determine which application is currently being executed.  Furthermore, Mottes discloses determining that it is advantageous to offload execution of an application [second application] from the mobile device to the CMI application server.  If there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel, the CMI application server may be used to offload one or more applications currently executed on the mobile phone.  Thus, when a user selects to interact with App2 on the mobile phone while too many applications being executed on the mobile phone, the one or more application is delegated from the mobile phone.  This implies that in response to user’s request to interact with App2, it determines one or more applications currently executing on the phone and determines/analyzes whether to delegate the one or more application from the phone onto the CMI application server based on overloaded processor of the mobile phone.  The one or more application is offloaded to CMI application server in response to a determination that there is an attempt to overload the processor of the mobile phone with too many application executed in parallel.  [Fig. 3] [0030] discloses upon the user selecting App2 [first application], App2 is displayed, over display of the mobile phone [i.e. wearable device].  [0034] discloses offloading currently executed application [second application] from mobile phone to an application server [local device] and executing the .
Furthermore, Mottes also discloses delegate a task of the second application to a local computing device, wherein delegating the task to be processed by the local computing device comprises [[processing/executing the second application on the local device]] while a graphical user interface associated with the first application is displayed on the wearable computing device (e.g. Mottes; [Fig. 3] [0030] discloses upon the user selecting App2 [first application], App2 is displayed, over display of the mobile phone [i.e. wearable device].  [0034] discloses offloading currently executed application [second application] from mobile phone to an application server [local device] and executing the offloaded application on to the application server.  Thus, Mottes discloses offloading a task of the second application from mobile device [wearable device] to an application server [local device], wherein the second application is being processed on the application server while a GUI associated with App2 [first application] is displayed on the mobile device [wearable device].).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of allowing user to interact with the application that is not displayed on the mobile device via user selection menu and response to the user request offloading currently executed application from the mobile phone to another device as taught by Mottes into Chihara because it would reduce power consumption of the mobile phone and maintain performance for 
The combination of Chihara and Mottes does not expressly disclose displaying on a display of the local computing device a graphical user interface associated with the second application while a graphical user interface associated with the first application is displayed on the wearable computing device.
However, Lee discloses displaying on a display of the local computing device a graphical user interface associated with the second application while a graphical user interface associated with the first application is displayed on the wearable computing device (e.g. Lee; [Fig. 6] [0094] [0097-0102] discloses displaying second application on the external display device such as TV, or laptop [local computing device] while displaying first application on the display of mobile terminal.  For example, a text message application is sent from mobile terminal and displayed on TV or laptop [local computing device] while a web browser application is displayed on the display of the mobile terminal [wearable computing device].).  Lee also discloses a second application is running on the wearable computing device; and execute the first application at the wearable computing device (e.g. Lee; [Fig. 6] [0094] [0097-0102] discloses displaying/running second application on the external display device such as TV, or laptop [local computing device] while displaying/executing the first application on the display of mobile terminal.  For example, a text message application is sent from mobile terminal and displayed on TV or laptop [local computing device] while a web browser application is displayed on the display of the mobile terminal [wearable computing device].).  Lee also discloses receive a request to interact with a first application; in response to the request, determine whether a second application is running on the wearable computing device; in response to a determination that the second application is running on the wearable computing device, determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device (e.g. Lee; [Figs. 6-7] [0097-0102] discloses text message application being executed in the foreground of the mobile terminal of a user and the user requests to interact with a web browser application.  Execution of the text message application is delegated to an external device such as laptop, networked computer, TV, etc.  It is implied that when user requests to interact with the web browser application, the text message application is delegated from the mobile terminal to one of the external device based on the user selection.  The determination whether to delegate the text message application from the mobile terminal is made based on whether user selects to check the text message application on the mobile terminal or one of the external device.  For example, user can select to check the text message on the mobile terminal or onto one of the external devices.  If user selects to check the text message on one of the external devices, the text message application is delegated to the external device.  Furthermore, Lee also expressly discloses determining whether to delegate text message application from telephone to one of the plurality of external devices such as laptop, networked computer, camera or TV, based on user selection.  The text message application is delegated to a user selected external device.  Thus, Lee discloses determining whether to delegate the application from the mobile terminal to an external device and also discloses determining whether to delegate the application to a device connected via short-range communication or a wired/wireless internet communication.  For example, mobile terminal may determine to delegate text message application to a laptop or a TV or a networked computer based on the user selection.  [Fig. 4 and related description] discloses mobile terminal may be connected via wire/wireless connections to a plurality of external devices such as networked computer, laptop, TV, etc.  Also see [0021-0024] [0030] [0085].). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of displaying a second application on a display of an external local computing device while displaying a first application on a display of a mobile terminal as taught by Mottes into Chihara because it would allow user to interact with desired application while avoiding influence of the other application (see Lee; [0102] [0094]).

As per claim 3, the combination of Chihara, Mottes and Lee discloses (Original) The apparatus of claim 1 [See rejection to claim 1 above], Chihara further discloses wherein: the local computing device is paired with the wearable computing device using one or more of the following: a BLUETOOTH connection between the local computing device and the wearable computing device; a near-field communication (NFC) connection between the local computing device and the wearable computing device; or a WI-FI connection between the local computing device and the wearable computing device (e.g. Chihara; [Fig. 1] [0049] discloses the mobile telephone device [local computing device] is in communication [paired] with the wrist watch-type information apparatus [wearable computing device] via Bluetooth.  [Fig. 7] discloses local devices paired with the wrist watch.  [0055] the wrist watch-type . 

As per claim 5, the combination of Chihara, Mottes and Lee discloses (Currently Amended) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the processors are further operable to execute the instructions to: analyze the task; and delegate the task based at least in part on one or more of the following characteristics of the wearable computing device: available memory; CPU capacity; available energy; network connectivity; availability of network-based services; behavior of one or more users; or predicted processing time of the task (e.g. Chihara; [0049] [0079] [0083] discloses wrist watch-type information apparatus has the functions of bi-directional radio communication (short distance communication) with the mobile telephone device by Bluetooth [network connectivity].  The wrist-watch can transmit data to the mobile telephone device and receive data/text information from the mobile telephone device.  Thus, the characteristics of wrist watch [wearable computing device] only allows short distance bi-directional radio communication [network connectivity/availability of network-based services].  [Fig. 15] [0130] discloses remaining battery capacity [available energy].  [0117-0118] discloses user U sending the image of his face to the calling party via CMOS image sensor of the wrist watch.  The coded image is sent to the mobile telephone device and then the mobile telephone device sends the coded image to the calling party.  Thus, the wrist watch having only short distance communication capability [characteristic] relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] the watch CPU transmits [delegates] the access instruction to the mobile . 
Furthermore, Mottes also discloses delegate the task based at least in part on one or more of the following characteristics of the wearable computing device: available memory; CPU capacity; available energy; network connectivity; availability of network-based services; behavior of one or more users; or predicted processing time of the task (e.g. Mottes; [0034] discloses there are cases where it is advantageous to off load execution of an application from the mobile phone to the CMI application server 130. For example, when the battery of the mobile phone is drained, then, in accordance with certain embodiments of the invention, it is possible to move one or more of the applications currently executed on the mobile phone to the CMI application server thereby reducing the power consumption of the mobile phone. In addition, or alternatively, if there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel, the CMI application server 130 may be used to offload one or more applications currently executed on the mobile phone to the CMI application server 130. This way reasonable performance for the applications executing on the mobile phone is maintained without loss of operability of a large number of applications for that mobile phone.).

As per claims 9, 11 and 13, these are method claims having similar limitations as cited in apparatus claims 1, 3 and 5, respectively.  Thus, claims 9, 11 and 13 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 3 and 5, respectively.

As per claims 17, 19 and 21, these are non-transitory storage media claims having similar limitations as cited in apparatus claims 1, 3 and 5, respectively.  Thus, claims 17, 19 and 21 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 3 and 5, respectively.

As per claim 28, the combination of Chihara, Mottes and Lee discloses (Previously Presented) The apparatus of Claim 1 [See rejection to claim 1 above], Chihara disclose wherein the processors are operable to delegate the task (e.g. Chihara; [0064] the wrist watch-type information apparatus requests the mobile telephone device to download the electronic mail and transfer it to the wrist watch-type apparatus.  [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  [0128-0130] discloses the watch CPU transmits [delegates] the access instruction to the mobile telephone device.)  by executing the instructions to: analyze one or more characteristics of the wearable computing device (e.g. Chihara; [0049] discloses wrist watch-type information apparatus has the functions of bi-directional radio communication (short distance communication) [characteristics] with the mobile telephone device by Bluetooth.  The ; determine to delegate the task of the second application based at least in part on the analysis of the one or more characteristics of the wearable computing device; and delegate the task to the local computing device (e.g. Chihara; [0064] the wrist watch-type information apparatus [wearable computing device] requests the mobile telephone device [computing device] to download the electronic mail and transfer it to the wrist watch-type apparatus.  [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  Thus, the wrist watch having only short distance communication capability relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] furthermore, the watch CPU [wearable computing device] transmits [delegates] the access instruction to the mobile telephone device [computing device].  It is understood that the instruction to access WWW server is delegated to the mobile telephone device from the wrist watch because the wrist watch only offers short distance communication.  Thus, Chihara implies that the task of application is determined to be delegated to the mobile device based on only short distance communication capability [characteristics] of the wearable device.).
analyze one or more characteristics of the wearable computing device (e.g. Mottes; [0034] discloses monitoring battery usage of the mobile phone or processor usage of the mobile phone.  For example, when the battery of the mobile phone is drained or if there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel.); determine to delegate the task of the second application based at least in part on the analysis of the one or more characteristics of the wearable computing device; and delegate the task to the local computing device (e.g. Mottes; [0034] discloses there are cases where it is advantageous to off load execution of an application [second application] from the mobile phone [i.e. wearable device] to the CMI application server.  For example, when the battery of the mobile phone is drained, then, in accordance with certain embodiments of the invention, it is possible to move one or more of the applications currently executed on the mobile phone to the CMI application server.  In addition, if there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel, the CMI application server may be used to offload one or more applications [second application] currently executed on the mobile phone to the CMI application server.).

Claims 2, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara in view of Mottes and Lee and further in view of Chandrasekhar Narayanaswami (US 6,556,222 B1) (hereinafter Narayanaswami) and further in view of Brady et al. (US 2006/0253010 A1) (hereinafter Brady).

 (Currently Amended) The apparatus of claim 1 [See rejection to claim 1 above], Chihara further discloses wherein the wearable computing device comprises: a device body (e.g. Chihara; [Fig. 1, (12)] [Fig. 2] [Fig. 3] [Fig. 15] [0027] the wrist watch type wearable device.  [0051] wrist watch-type information apparatus (12).) comprising: one or more of the processors (e.g. Chihara; [Fig. 2] [0051] watch CPU (43) and image processing unit (49).  [Fig. 6] [Fig. 9].); the memory (e.g. Chihara; [Fig. 2] [0051] nonvolatile memory (57) and a frame memory (50).  [Fig. 6] [Fig. 9]); the display of the wearable computing device (e.g. Chihara; [Fig. 2] [0051] [0055] LCD display (44).); a band coupled to the device body (e.g. Chihara; [Fig. 3] [Fig. 5] discloses wrist watch with the belt.); and an optical sensor (e.g. Chihara; [Fig. 2] [0051] a CMOS image sensor (48) is a device functioning as a camera for picking up an image.).
The combination of Chihara, Mottes and Lee does not expressly disclose a rotatable element about the display; and a detector configured to detecting rotation of the rotatable element; and an optical sensor in or on the band. 
However, Narayanaswami further discloses wherein the wearable computing device (e.g. Narayanaswami; [Abstract] a wearable mobile computing device (wrist watch).  [Fig. 2] [Col. 4, lines 15-16] a wrist watch device.) comprises: a device body comprising: one or more of the processors (e.g. Narayanaswami; [Fig. 2] [Col. 4, lines 15-26] the main card includes core processing unit such as CPU (55).); the memory (e.g. Narayanaswami; [Fig. 2] [Col. 4, lines 15-30] the main card includes nonvolatile and volatile memory.); the display of the wearable computing device (e.g. Narayanaswami; [Abstract] a wearable mobile device with a high resolution display.  [Fig. 2] [Col. 3, lines 1-4] wearable appliance including a high-; a rotatable element about the display (e.g. Narayanaswami; [Abstract] [Col. 2, lines 58-67] the mobile computing device includes a user interface employing a bezel-based input mechanism including a bezel ring which may be rotated or depressed for generating rotation and wheel click events.  [Col. 3, lines 2-5] a wearable appliance including display for displaying text and graphics items and a bezel-based input device having a bezel ring capable of being rotated.  [Col. 5, lines 42-60] discloses roller wheel mechanism may be rolled up or down to simulate a display cursor scrolling function for text and graphics.  [Fig. 8B] [Col. 10, lines 11-17] the bezel input mechanism may be provided with a squeezable gasket surrounding the bezel plate.); and a detector configured to detect rotation of the rotatable element (e.g. Narayanaswami; [Abstract] [Col. 2, lines 58-67] the mobile computing device includes a user interface employing a bezel-based input mechanism including a bezel ring which may be rotated or depressed for generating rotation and wheel click events for enabling navigation, selection and entry of various displayed textual and graphics items.  Thus, upon rotating the wheel, rotation events are detected.  [Col. 3, lines 2-5] a wearable appliance including display for displaying text and graphics items and a bezel-based input device having a bezel ring capable of being rotated and activated for executing user interface functions.  It generates signals in response to rotation of the bezel ring for navigating the cursor through displayed graphic and text items, receives the signals that effects navigation, selection and entry of displayed items through user interface.  [Col. 5, lines 42-67] the roller wheel mechanism generates signals that are converted for receipt by the processor to enable movement of the wrist watch display cursor, movement of an arrow cursor or other displayed indicators providing browsing functions.  The rotation of roller wheel movement through a particular display is tracked by the processor.).

As discussed above, Chihara discloses wearable wrist watch device including optical sensor and a belt (e.g. Chihara; [Fig. 2] [0051] a CMOS image sensor (48) is a device functioning as a camera for picking up an image. [Fig. 3] [Fig. 5] discloses wrist watch with the belt.  It is obvious that the optical sensor can be embedded in or on the belt of the wrist watch device.), but the combination does not expressly disclose an optical sensor in or on the band.
Furthermore, Brady discloses an optical sensor in or on the band (e.g. Brady; [Abstract] [Fig. 1] discloses an optical sensor (30) disposed on a band of the watch.  [0029-0030] discloses at least on band of the watch having an optical sensor connected to a circuitry assembly.  [0048] the optical sensor is preferably disposed on the band of a wrist watch.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of an optical sensor embedded on the band of a wearable device as taught by Brady into the combination of Chihara, Mottes, Lee and Narayanaswami because it would provide health-related information for display on the display unit of the watch.  In particular, the band with the optical sensor may be utilized with the bodylink system used on digital watches.  

As per claim 10, this is a method claim having similar limitations as cited in apparatus claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

As per claim 18, this is a non-transitory storage media claim having similar limitations as cited in apparatus claim 2.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara in view of Mottes and Lee and further in view of Fellenstein et al. (US 2006/0149652) (hereinafter Fellenstein).

As per claim 4, the combination of Chihara, Mottes and Lee discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the processors are further operable to execute the instructions: analyze the task; and determining to delegate the task is performed based at least in part on one or more of the following: a latency sensitivity of the task; a processing requirement of the task; or a network payload size of data associated with the task.
However, Fellenstein discloses wherein the processors are further operable to execute the instructions: analyze the task; and determining to delegate the task is performed based at least in part on one or more of the following: a latency sensitivity of the task; a processing requirement of the task; or a network payload size of data associated with the task (e.g. Fellenstein; [0019] [claim 21] discloses analyzing a resource node requirement for the grid job [analyzing task].  If a selection of available resource nodes meeting the resource node requirement of the job are available, then the selection of available resource nodes are allocated to handle the grid job and the job is routed [delegated] to the allocated selection of available resource nodes.  Thus, the determination to route [delegate] the job [task] is made by analyzing resource requirement of the job and selecting the available resource node meeting the resource requirement of the job.  [0065] discloses characteristics that may be analyzed for the grid job such as pricing constraints for a grid job, the time limits for the grid job, eligibility of the grid job for capacity on demand resources, job completion requirements, the size of data accesses required for the grid job, and the job performance requirements.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of determining to route the grid job based on grid job [task] requirement and available resource nodes meeting the resource node requirement for the grid job as taught by Fellenstein into the combination of Chihara, Mottes and Lee because it would allow execution of requested job on behalf of a client via routing the job to available resource node that meets the job requirement (see Fellenstein; [0019]).

As per claim 12, this is a method claim having similar limitations as cited in apparatus claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

As per claim 20, this is a non-transitory storage media claim having similar limitations as cited in apparatus claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 6-8, 15, 22-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara in view of Mottes and Lee and further in view of Ko et al. (US 2012/0262370 A1) (hereinafter Ko).

As per claim 6, the combination of Chihara, Mottes and Lee discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the task comprises wirelessly connecting to the remote computing device (e.g. Chihara; [0117-0118] discloses user U sending the image of his face to the calling party [task of an application] via CMOS image sensor of the wrist watch.  The coded image is sent to the mobile telephone device and then the mobile telephone device sends the coded image to the calling party.  [0128-0130] furthermore, discloses user U of the wrist watch gives an instruction . 
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.  Also see Fig. 15.).
As discussed above, Chihara strongly implies that the instructions (i.e. web browser application running on the watch) issued from the watch controls WWW server, but the combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a 

As per claim 7, the combination of Chihara, Mottes and Lee discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the task comprises issuing a command to the remote computing device (e.g. Chihara; [0128-0130] furthermore, discloses user U of the wrist watch gives an instruction to access World Wide Web server from the wrist watch.  The user of wearable wrist watch apparatus may access the desired site of the WWW server via remote control operation of the mobile device having a mobile communication network.). 
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.  Also see Fig. 15.).
the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a smart TV as taught by Ko into the combination of Chihara, Mottes and Lee because it would allow user to control remote computing device with commonly owned mobile phone that eliminates need for conventional remote control.  The mobile terminal executing remote control application would allow user to perform not only a basic remote control function, but also a variety of additional functions by using information that is transmitted and received through wireless communication with the display device (see Ko; [0007-0010] [0111]).

As per claim 8, the combination of Chihara, Mottes and Lee discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the task comprises receiving data from the remote computing device (e.g. Chihara; . 
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.  Also see Fig. 15.).
As discussed above, Chihara strongly implies that the instructions (i.e. web browser application running on the watch) issued from the watch controls WWW server, but the combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).


As per claim 15, this is a method claim having similar limitations as cited in apparatus claim 7.  Thus, claims 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.

As per claims 22-24, these are non-transitory storage media claims having similar limitations as cited in apparatus claims 6-8, respectively.  Thus, claims 22-24 are also rejected under the same rationale as cited in the rejection of rejected claims 6-8, respectively.

As per claim 25, the combination of Chihara, Mottes and Lee discloses (Previously Presented) The apparatus of Claim 1 [See rejection to claim 1 above], Chihara further discloses wherein the remote computing device comprises: an appliance; a television; a mobile device; or a personal computing device (e.g. Chihara; [0128-0130] furthermore, discloses user U of the wrist watch gives an instruction to access World Wide Web server from the wrist watch.  The user of wearable wrist watch apparatus may access the desired site of the WWW server via remote control operation of the mobile device having a mobile communication network.  Thus, the instruction to access WWW server is delegated to remote device such as a mobile device or server [computing device]).
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.  Also see Fig. 15.).
As discussed above, Chihara strongly implies that the instructions (i.e. web browser application running on the watch) issued from the watch controls WWW server, but the combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).


As per claim 27, the combination of Chihara, Mottes and Lee discloses (Currently Amended) The apparatus of Claim 1 [See rejection to claim 1 above], Chihara implies wherein: the second application controls one or more functions of a remote computing device; the task of the second application comprises executing the second application; (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server to generate HTML data for the requested webpage.  ), and Chihara further discloses the processors are further operable to execute the instructions to: receive input controlling the second application; and generate, based on the input, a communication to the local computing device, wherein the communication controls the second application (e.g. Chihara; [0117-0118] discloses user U .
Furthermore, Mottes discloses receive input controlling the second application; and generate, based on the input, a communication to the local computing device, wherein the communication controls the second application (e.g. Mottes; [Fig. 3] [0030-0034] discloses a menu 320 is displayed on the phone which includes a message for selection of one of three applications App1 320-1, App2 320-2 and App3 320-3, each of which is associated in this case with a numeral, 1 through 3 respectively. Upon the user selecting one of the three, for example, selecting 2, App2 is displayed, over display 330 of mobile phone 150, together with a return indication, for example `*` on the phone's keypad. App2 is actually executed over an application server 120 that communicates as described with respect of FIG. 2 above, to display content from App2 in the display area 330.  Thus, based on the user selection/input the execution of the App2 is controlled on the CMI application server.).
The combination does not expressly disclose the second application controls one or more functions of a remote computing device.
the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a smart TV as taught by Ko into Chihara because it would allow user to control remote computing device with commonly owned mobile phone that eliminates need for conventional remote control.  The mobile terminal executing remote control application would allow user to perform not only a basic remote control function, but also a variety of additional functions by using information that is transmitted and received through wireless communication with the display device (see Ko; [0007-0010] [0111]). 

Response to Arguments
Applicant's arguments filed on 10/20/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 11-14 with respect to independent claims 1, 9 and 17 that “the proposed Chihara-Mottes-Lee combination fails to disclose, teach, or suggest the processors of the wearable computing device being operable …to determine whether to delegate a task of the second application to a local computing device or to a network- or Internet-based service, as independent Claim 1 recites."  
Chihara is silent to the watch making a determination whether to delegate the task to a local computing device or to a network- or Internet based service, or even to the watch being capable of delegating a task to a network- or Internet-based service."
“Mottes does not consider the mobile phone delegating a task to a local computing device, let alone the mobile phone determining whether to delegate the task to a local computing device or to a network- or Internet-based service.”
“Lee fails to disclose, teach or suggest the mobile terminal determining whether to delegate the task of the second application to a local computing device or to a network- or Internet-based service.” 

Examiner’s Response:
In response to applicant’s argument, the Examiner respectfully disagrees that combination of Chihara, Mottes and Lee does not disclose above features as recited in the independent claims 1, 9 and 17.  
As discussed above, Chihara implies watch making a determination whether to delegate the task to a local computing device or to a network- or Internet based service (e.g. Chihara; [0128-0130] [Fig. 15] discloses the watch CPU [wearable computing device] transmits [delegates] the access instruction to the mobile telephone device [computing device].  It is implied that the instruction to access WWW server is delegated to the mobile telephone device from the wrist watch because the wrist watch only offers short distance communication.  Thus, Chihara implies determining whether to delegate a task of an application to a mobile phone or to a WWW server based on a given short distance communication capability of the wrist watch, and local computing device].).
Mottes discloses determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device (e.g. Mottes; [0034] a smart mobile phone capable of running in a multi-tasking mode, i.e., capable of executing a plurality of applications. However, there are cases where it is advantageous to off load execution of an application from the mobile phone to the CMI application server 130. For example, when the battery of the mobile phone is drained, then, in accordance with certain embodiments of the invention, it is possible to move one or more of the applications currently executed on the mobile phone to the CMI application server thereby reducing the power consumption of the mobile phone. In addition, or alternatively, if there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel, the CMI application server 130 may be used to offload one or more applications currently executed on the mobile phone to the CMI application server.  Thus, mobile phone determines whether to off load execution of an application from the mobile phone to the CMI application server [networked-or internet-based service] based on battery/power consumption or processor utilization of the mobile phone. This clearly discloses the mobile phone makes determination whether to offload execution of an application from the mobile device to the CMI application server based on remaining capacity of the mobile phone.).
Lee expressly discloses the mobile terminal determining whether to delegate the task of the second application to a local computing device or to a network-or Internet-based service (e.g. Lee; [Figs. 6-7] [0097-0102] discloses text message application being executed in the foreground of the mobile terminal of a user and the user requests to interact with a web browser application.  Execution of the text message application is delegated to an external device such as laptop or TV.  A determination whether to delegate text message application to an external device is made based on user selection.  For example, user can select to check the text message on the mobile terminal or onto one of the external devices.  If user selects to check the text message on one of the external devices, the text message application is delegated to the external device.  Furthermore, Lee also expressly discloses determining whether to delegate text message application from telephone to one of the plurality of external devices such as laptop or TV, based on user selection.  Thus, Lee discloses determining whether to delegate the application from mobile terminal and also discloses determining whether to delegate the application to a device connected via short-range communication or a wired/wireless internet communication.  For example, mobile terminal may determine to delegate text message application laptop or a TV or a networked computer based on user selection.  [Fig. 4 and related description] discloses mobile terminal may be connected via wire/wireless connections to a plurality of external devices such as networked computer, laptop, TV, etc.  Also see [0021-0024] [0030] [0085].). 
Examiner respectfully concludes that the combination of Chihara, Mottes and Lee discloses “the wearable computing device determines whether to delegate a task of the second application to a local computing device or to a network- or internet-based service” as recited in the independent claims. 

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on 10:00 - 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 10, 2021

/HIREN P PATEL/Primary Examiner, Art Unit 2196